UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4601


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARREN GERARD MCKEE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:11-cr-00154-NCT-1)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant. Sandra J. Hairston, Acting
United States Attorney, Michael F. Joseph, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darren Gerard McKee appeals the district court’s judgment revoking his term of

supervised release and sentencing him to 7 months in prison, followed by a 14-year term

of supervised release. McKee contends that the district court did not adequately consider

his arguments for a lesser term of imprisonment. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release. [We] will affirm a revocation sentence if it is within the statutory

maximum and is not plainly unreasonable.” United States v. Patterson, 957 F.3d 426, 436

(4th Cir. 2020). “When reviewing whether a revocation sentence is plainly unreasonable,

we must first determine whether it is unreasonable at all.” United States v. Thompson, 595

F.3d 544, 546 (4th Cir. 2010).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (footnotes and citation omitted); see 18

U.S.C. § 3583(c) (listing § 3553(a) factors relevant to revocation sentences). A sentence

is substantively reasonable if the district court states a proper basis for concluding that the

defendant should receive the sentence imposed, up to the statutory maximum. United

States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). A sentence within the applicable

policy statement range is presumed reasonable. United States v. Padgett, 788 F.3d 370,

373 (4th Cir. 2015). Applying these standards, we conclude that McKee’s 7-month



                                              2
sentence—within the applicable 4- to 10-month policy statement range—is neither

procedurally nor substantively unreasonable.

       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3